DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-16) in the reply filed on 05/13/2022 is acknowledged.
Accordingly, claims 1-16 remained pending and claim 17 is withdrawn from further consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2013/0002081 A1) in view of Nakahara et al. (JP 2001157394 A).
RE claim 1, Zhang teaches a rotor 8 a holder (Fig.1) comprising: a body made of resin to position a rotor core 10 which is annular and centered about a central axis (of shaft 5), a first magnet 32 (Fig.1) in which both a radially inner surface and a radially outer surface are covered with the rotor core 10, and a second magnet 34 in which a radially inner surface is covered with the rotor core 10 and a radially outer surface is exposed from the rotor core 10, the holder comprising: a first inner pressing portion to press the first magnet radially outward from a radially inner side of the first magnet; and a second inner pressing portion to press the second magnet radially outward from a radially inner side of the second magnet.
Naito does not teach the rotor comprising a body made of a resin to position wherein the holder comprising: a first inner pressing portion to press the first magnet radially outward from a radially inner side of the first magnet; and a second inner pressing portion to press the second magnet radially outward from a radially inner side of the second magnet.
Nakahara teaches the holder 5 comprising a body made of resin 5 to position wherein the holder 5 comprising: a first inner pressing portion (P1) to press the first magnet 4a radially outward from a radially inner side of the first magnet 4a (¶ 18 and annotated Fig.1 below); and a second inner pressing portion (P2) to press the second magnet 4b radially outward from a radially inner side of the second magnet 4b (¶ 18), so that the permanent magnet is fixed in a well-balanced and reliable manner. Thus, it is possible to provide a magnet-embedded rotor capable of preventing deterioration of performance (¶ 26).
[AltContent: arrow][AltContent: textbox (P1/P2)][AltContent: arrow][AltContent: textbox (P2)][AltContent: arrow][AltContent: textbox (P1)][AltContent: textbox (P1)] 
    PNG
    media_image1.png
    500
    620
    media_image1.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang by having the holder comprising a body made of resin to position wherein the holder comprising: a first inner pressing portion to press the first magnet radially outward from a radially inner side of the first magnet; and a second inner pressing portion to press the second magnet radially outward from a radially inner side of the second magnet, as taught by Nakahara, for the same reasons as discussed above.

RE claim 2/1, as discussed above, Nakahara teaches the first inner pressing portion P1 extends in a columnar shape along an axial direction on the radially inner side of the first magnet 4a (annotated Fig.1 above).

RE claim 3/1, as discussed above, Nakahara further teaches the second inner pressing portion (P2) extends in a columnar shape along an axial direction on the radially inner side of the second magnet 4b (annotated Fig.1 above).

RE claim 8/1, Zhang in view of Nakahara has been discussed above. Zhang further teaches a plurality of the first magnets 32; and a plurality of the second magnets 34.

RE claim 9/8, Zhang in view of Nakahara has been discussed above. Zhang further teaches the first magnets 32 and the second magnets 34 are alternately arranged in a circumferential direction (Fig.1).


Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Nakahara as applied to claim 9 above, and further in view of Lee et al. (US 2019/0386528 A1).
RE claim 10/9, Zhang in view of Nakahara has been discussed above. Zhang does not teach a first rotor and a second rotor arranged in an axial direction; wherein the first rotor and the second rotor each include the rotor core, the plurality of first magnets, and the plurality of second magnets; and circumferential positions of the first magnets and the second magnets in the first rotor and circumferential positions of the first magnets and the second magnets in the second rotor are different from each other.
Lee teaches a first rotor 1210 (Figs.4, 5) and a second rotor 1210 arranged in an axial direction; wherein the first rotor 1210 and the second rotor 1210 each include the rotor core 1210, the plurality of first magnets 1230, and the plurality of second magnets 1230; and circumferential positions of the first magnets 1230 and the second magnets 1230 in the first rotor 1210 and circumferential positions of the first magnets 1230 and the second magnets 1230  in the second rotor 1210 are different from each other (Fig.5). The skewing of the rotor/magnet can be utilized to reduce cogging torque (¶ 33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Nakahara by having a first rotor and a second rotor arranged in an axial direction; wherein the first rotor and the second rotor each include the rotor core, the plurality of first magnets, and the plurality of second magnets; and circumferential positions of the first magnets and the second magnets in the first rotor and circumferential positions of the first magnets and the second magnets in the second rotor are different from each other, as taught by Lee, for the same reasons as discussed above.

RE claim 16/8, Zhang in view of Nakahara has been discussed above. Zhang does not teach an annular stator located radially outside the rotor.
Lee teaches an annular stator 1400/1300 located radially outside the rotor 1200 (see ¶ 73 for stator structure 1400/1300 has cylindrical shape). The stator allows the magnetic field to interact with the rotor in order for the machine to function thereof.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Nakahara by having an annular stator located radially outside the rotor, as taught by Lee, for the same reasons as discussed above.

Allowable Subject Matter
Claims 4-7, and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
RE claim 4/1, the prior-art does not teach, inter alia, an outer columnar portion covering a portion of the radially outer surface of the second magnet.
Claims 5-7 are allowable for their dependency on claim 1.
RE claim 11/8, the prior-art does not teach, inter alia, the rotor core includes: a main core; a plurality of sub cores independent from the main core; the main core is located radially inward of the first magnets and the second magnets; and the sub cores are located radially outward of the first magnets.
RE claim 12, the prior-art does not teach, inter alia, the rotor core includes: a first groove extending in an axial direction on the radially inner side of corresponding one of the first magnets; and the first inner pressing portion is located inside the first groove.
Claims 13 is allowable for their dependency on claim 12.
RE claim 14/8, the prior-art does not teach, inter alia, the rotor core includes: a second groove extending in an axial direction on the radially inner side of corresponding one of the second magnets; and the second inner pressing portion is located inside the second groove.
Claims 15 is allowable for their dependency on claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834